Case 2:13-cv-04663-JS Document 201-2 Filed 11/07/18 Page 1 of 1



             UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BLUE CROSS BLUE SHIELD
    ASSOCIATION, et al.                   CIVIL ACTION No. 2:13-cv-4663-JS

             Plaintiffs,                  FILED UNDER SEAL PURSUANT TO
                                          THE PROTECTIVE ORDER
                 v.                       ENTERED ON FEBRUARY 15, 2017
                                          [DKT. 117]
 GLAXOSMITHKLINE LLC,

            Defendant.


DEFENDANT GLAXOSMITHKLINE LLC’S MEMORANDUM OF LAW
   IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
